PER CURIAM.
The appeal in the above action was perfected December 4, 1963. Since that time the suggestion has been made to this court that the plaintiff has died, his estate has been probated and an executrix appointed therefor and that the attorney for the appellant has withdrawn as such by written notice thereof given to said executrix; that said executrix has retained other attorneys to represent her; that no motion has been made to substitute her as such executrix and appellant; and that the time within which appellant's brief was required to be filed has expired and notice of such facts having been given to the parties involved, the appeal is, therefore, deemed abandoned.
Our order will be that the appeal be dismissed and the judgment of the trial court affirmed.